PAULEY, Judge,
dissenting.
I respectfully dissent. I differ from Judge Naughton in that I do not see the necessity for further evidentiary hearings inasmuch as I am satisifed that the undisputed facts in this case constitute the appearance of flagrant unlawful command influence sufficient to justify a finding of prejudice.
The majority opinion asks the question: “What will informed and reasonable members of the public believe in light of the mass apprehension and the ‘Peyote Platoon’?” I believe that the public would say that this was a blatant attempt by a commander to influence the outcome of criminal prosecutions by military courts-martial. In fact, I ascribe no such evil motive to Colonel Beavers and agree with the majority that he probably was merely fighting the execrable drug problem in our Army. However, the actual motive is immaterial as the result was an appearance of unlawful command influence which was, in my judgment, overwhelming.
In an admirable zeal to prosecute drug offenders, Colonel Beavers, much like the ubiquitous Captain Leibart in United States v. Rosser, 6 M.J. 267 (C.M.A.1979), failed to maintain what the Court of Military Appeals described in that case as a “delicate balance” between military justice and command discipline. In United States v. Brice, 19 M.J. 170 (C.M.A.1985), the Court of Military Appeals held that the peculiar timing of the Marine Corps Commandant’s lecture on the evil of drugs, i.e., during the course of appellant’s trial before members where he was charged with drug offenses — required that the military judge grant a mistrial upon motion of the accused. The court simply concluded that the accused was denied a fair trial. I would faithfully follow what I believe to be the dictates of Rosser and Brice, and set aside the findings and sentence and authorize a rehearing ordered by a different convening authority.